Slip Op. 20-16

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 MID CONTINENT STEEL & WIRE, INC. ET AL.,

        Plaintiff and Consolidated Plaintiffs,

 v.

 UNITED STATES,                                           Before: Claire R. Kelly, Judge

        Defendant,                                        Consol. Court No. 15-00213

      and

 PT ENTERPRISE INC. ET AL.,

            Defendant-Intervenors and Consolidated
            Defendant-Intervenor.


                               MEMORANDUM AND ORDER

[Granting Plaintiffs’ motion for injunctive relief.]

                                                                 Dated: February 7, 2020

Adam Henry Gordon and Ping Gong, The Bristol Group PLLC, of Washington, DC, for
plaintiff and consolidated defendant-intervenor Mid Continent Steel & Wire, Inc.

Ned Herman Marshak and Andrew Thomas Schutz, Grunfeld Desiderio Lebowitz
Silverman & Klestadt, LLP, of New York, NY, and Washington, DC, for consolidated
plaintiffs and defendant-intervenors PT Enterprise Inc., Pro-Team Coil Nail Enterprise
Inc., Unicatch Industrial Co., Ltd., WTA International Co., Ltd., Zon Mon Co., Ltd., Hor
Liang Industrial Corporation, President Industrial Inc., and Liang Chyuan Industrial Co.,
Ltd.

Mikki Cottet, Senior Trial Counsel, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. With her on the brief were
Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia
M. McCarthy, Assistant Director. Of counsel on the brief was Vania Wang, Attorney,
Office of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of
Commerce, of Washington, DC.
Consol. Court No. 15-00213                                                                 Page 2


       Kelly, Judge: Before the court is Plaintiffs’ PT Enterprise Inc. (“PT”), Pro-Team

Coil Nail Enterprise Inc. (“Pro-Team”), Unicatch Industrial Co., Ltd. (“Unicatch”), WTA

International Co., Ltd. (“WTA International”), Zon Mon Co., Ltd. (“Zon Mon”), Hor Liang

Industrial Corp. (“Hor Liang”), President Industrial Inc., and Liang Chyuan Industrial Co.,

Ltd (“Liang Chyuan”) (collectively “Taiwan Plaintiffs”) motion for a preliminary injunction

to enjoin liquidation of entries of certain steel nails subject to the antidumping duty (“ADD”)

order in Certain Steel Nails From the Republic of Korea, Malaysia, the Sultanate of Oman,

Taiwan, and the Socialist Republic of Vietnam, 80 Fed. Reg. 39,994 (Dep’t Commerce

July 13, 2015) ([ADD] orders) (“ADD Order”). See Taiwan Plaintiffs’ Mot. Prelim. Inj., Jan.

10, 2020, ECF No. 136 (“Pls.’ Br.”). Taiwan Plaintiffs specifically seek an injunction,

pursuant to U.S. Court of International Trade Rule (“USCIT”) Rules 56.2(a) and 65(a) and

Section    516A(c)(2)     of   the   Tariff   Act   of   1930, 1   as   amended,      19    U.S.C.

§ 1516a(c)(2) (2012), 2 that covers unliquidated entries, subject to the ADD Order,

produced or exported by Taiwan Plaintiffs, and entered, or withdrawn from warehouse,

for consumption into the United States on or after May 20, 2015. See Pls.’ Br. at 1,

Proposed Order. Defendant partially opposes Taiwan Plaintiffs’ motion and does not

consent to the proposed “indefinite and open-ended” injunction. Def.’s Partial Opp’n [Pls.’

Br.] at 1–2, Jan. 31, 2020, ECF No. 138 (“Def.’s Br.”). Instead, Defendant requests that

any injunction entered by the court be limited to the period May 20, 2015 to June 30,


1
  Taiwan Plaintiffs seek an injunction based upon 19 U.S.C. § 1516a(c)(2), which provides that
“the United States Court of International Trade may enjoin the liquidation of some or all entries of
merchandise covered by a determination of the Secretary, the administering authority, or the
Commission, upon a request by an interested party for such relief and a proper showing that the
requested relief should be granted under the circumstances.”
2
 Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of Title 19
of the U.S. Code, 2012 edition.
Consol. Court No. 15-00213                                                         Page 3


2018, the end of which corresponds to the conclusion of the third period of review. Id. at

2. Defendant-Intervenor Mid Continent Steel & Wire, Inc. (“Mid Continent”) 3 opposes

Taiwan Plaintiffs’ motion, and requests that the court either deny the motion in full or set

June 30, 2018 as the end-date to the proposed injunction. See [Mid Continent’s] Resp.

Opp’n [Pls.’ Br.] at 1, Jan. 31, 2020, ECF No. 137 (“Def.-Intervenor’s Br.”). For the

reasons that follow, this court grants Taiwan Plaintiffs’ motion for injunctive relief for

unliquidated entries of subject merchandise, subject to the ADD Order, entered or

withdrawn from warehouse for consumption, on and after May 20, 2015.

                                      BACKGROUND

         On May 20, 2015, Commerce published its final determination in its less-than-fair-

value (“LTFV”) investigation of certain steel nails from the Republic of Korea, Malaysia,

the Sultanate of Oman, Taiwan, and the Socialist Republic of Vietnam. See Certain Steel

Nails from Taiwan, 80 Fed. Reg. 28,959 (Dep’t Commerce May 20, 2015) (final

determination of sales at [LTFV]) (“Final Results”) and accompanying Issues and

Decisions Memo. for the [Final Results], A-583-854, (May 13, 2015), available at

https://enforcement.trade.gov/frn/summary/taiwan/2015-12247-1.pdf (last visited Feb. 6,

2020).     Commerce instructed Customs and Border Protection (“CBP”) to suspend

liquidation of entries subject to the ADD investigation. See Final Results, 80 Fed. Reg.

at 28,961. Following an affirmative injury determination, Commerce issued an ADD order,

where it directed CBP to continue to suspend liquidation from the publication date of its




3
 Mid Continent is also a plaintiff in this proceeding. See Summons, Aug. 6, 2015, ECF No. 1;
Compl., Sept. 4, 2015, ECF No. 9.
Consol. Court No. 15-00213                                                      Page 4


final determination, May 20, 2015, and to collect cash deposits on subject merchandise.

See ADD Order, 80 Fed. Reg. at 39,996.

      Mid Continent and Taiwan Plaintiffs commenced separate actions challenging

various aspects of the Final Results, which were later consolidated. See Summons, Aug.

6, 2015, ECF No. 1; Compl., Sept. 4, 2015, ECF No. 9; see also Order, Nov. 19, 2015,

ECF No. 20 (consolidating Ct. Nos. 15-00213 and 15-00220 under Ct. No. 15-00213).

The court remanded in part Commerce’s final determination in Mid Continent Steel &

Wire, Inc. v. United States, 41 CIT __, __, 219 F. Supp. 3d 1326, 1351 (2017) (“Mid

Continent I”), and, following Commerce’s redetermination, this court sustained

Commerce’s remand results. Mid Continent Steel & Wire, Inc. v. United States, 41 CIT

__, __, 273 F. Supp. 3d 1161, 1170 (2017) (“Mid Continent II”). Mid Continent and Taiwan

Plaintiffs appealed the court’s decision. The Court of Appeals for the Federal Circuit

(“Court of Appeals”) affirmed in part, and vacated and remanded in part, Commerce’s

final determination concerning PT’s margin. Mid Continent Steel & Wire, Inc. v. United

States, 940 F.3d 662, 675 (Fed. Cir. 2019) (“Mid Continent III”). Commerce’s remand

results are expected March 16, 2020. Scheduling Order, Dec. 11, 2019, ECF No. 135.

      Concurrent with litigation surrounding Commerce’s LTFV determination,

Commerce concluded its first and second annual reviews.         On February 13, 2018,

Commerce published the final results in the first administrative review (“AR 1”) covering

entries for the period of review May 20, 2015 to June 30, 2016 (“POR 1”). See Certain

Steel Nails from Taiwan, 83 Fed. Reg. 6,163 (Dep’t Commerce Feb. 13, 2018) (final

results of [ADD] admin. review and partial rescission of admin. review; 2015–2016). PT,

Pro-Team, Unicatch, Hor Liang, and Romp Coil Nails Industries Inc. (“Romp”) obtained
Consol. Court No. 15-00213                                                        Page 5


injunctions for those entries, pending judicial review of Commerce’s AR 1 final

determination. See Order, Feb. 23, 2018, ECF No. 12, from associated docket Ct. No.

18-00027; see also Order, Feb. 28, 2018, ECF No. 15, from associated docket Ct. No.

18-00028. On March 27, 2019, Commerce published the final results in the second

administrative review (“AR 2”), covering the entries for the period of review July 1, 2016

to June 30, 2017 (“POR 2”). See Certain Steel Nails from Taiwan, 84 Fed. Reg. 11,506

(Dep’t Commerce Mar. 27, 2019) (final results of [ADD] admin. review and partial

rescission of admin. review; 2016–2017). Unicatch obtained an injunction on entries for

the period of review, pending judicial review of the AR 2 final determination. See Order,

Apr. 17, 2019, ECF No. 10, from associated docket Ct. No. 19-00052.

      The final results in the third administrative review (“AR 3”), covering the period of

review July 1, 2017 to June 30, 2018 (“POR 3”), are pending. See Certain Steel Nails

from Taiwan, 84 Fed. Reg. 48,116 (Dep’t Commerce Sept. 12, 2019) (prelim. results of

[ADD] admin. review; 2017–2018). Pursuant to Commerce’s liquidation instructions to

CBP, liquidation for entries for Liang Chyuan, PT, Pro-Team, Unicatch, Hor Liang, and

Romp, i.e., companies that requested review, remain suspended. See Certain Steel Nails

from Taiwan, 84 Fed. Reg. 6,361 (Dep’t Commerce Feb. 27, 2019) (partial rescission of

[ADD] admin. review; 2017– 2018).

      The fourth administrative review (“AR 4”), covering the period of review July 1,

2018 to June 30, 2019 (“POR 4”), is also pending. See Initiation of Antidumping and

Countervailing Duty Admin. Reviews, 84 Fed. Reg. 47,242, 47,247–48 (Dep’t Commerce

Sept. 9, 2019). Given that all Taiwan Plaintiffs, except for WTA International, requested

review, liquidation for those companies’ entries is administratively suspended.
Consol. Court No. 15-00213                                                            Page 6


                     JURISDICTION AND STANDARD OF REVIEW

       The Court continues to have jurisdiction pursuant to Section 516a(a)(2)(B)(i) of the

Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(i), and 28 U.S.C. § 1581(c)

(2012), which grant the court authority to review actions contesting the final determination

in an investigation of an ADD order.

       Section 1516a(c)(2) authorizes the Court to enjoin liquidation “upon a request by

an interested party for such relief and a proper showing that the requested relief should

be granted under the circumstances.” 19 U.S.C. § 1516a(c)(2). To obtain the relief of

an injunction, a plaintiff carries the burden to establish that: (1) it is likely to suffer

irreparable harm without the injunction; (2) it is likely to succeed on the merits; (3) the

balance of equities favors plaintiff; and, (4) granting the injunction will not run counter to

the public’s interest. See Ugine & Alz Belgium v. United States, 452 F.3d 1289, 1292

(Fed. Cir. 2006); see also Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

No one factor is dispositive, and “the weakness of the showing regarding one factor may

be overborne by the strength of the others.” FMC Corp. v. United States, 3 F.3d 424, 427

(Fed. Cir. 1993); see also Qingdao Taifa Group Co., Ltd. v. United States, 581 F.3d 1375,

1378–79 (Fed. Cir. 2009). “Whether to grant a preliminary injunction is a matter within

the trial court’s discretion.” Ugine, 452 F.3d at 1292. The purpose of an injunction is to

preserve the status quo during the pendency of judicial proceedings so to provide the

parties   with   any    relief   the   court   ultimately   grants.      See     19    U.S.C.

§ 1516a(c)(2); Ugine, 452 F.3d at 1297.
Consol. Court No. 15-00213                                                            Page 7


                                       DISCUSSION

       Taiwan Plaintiffs request the court to enjoin liquidation of entries entered, or

withdrawn from warehouse, for consumption into the United States on and after May 20,

2015. See Pls.’ Br. at 1, Proposed Order. Taiwan Plaintiffs explain that liquidation would

deprive them of a remedy to recover duties paid, should Commerce ultimately determine,

following its remand redetermination ordered by the Court of Appeals, that all margins in

the final determination are de minimis, resulting in revocation of the ADD Order. See Pls.’

Br. at 4, 9–10, 12–14. Defendant partially opposes the motion, countering that there is

no immediate threat of liquidation until the end of an administrative review (“AR”), or

where review has not been requested, until liquidation instructions issue. See Def.’s Br.

at 1–2. Insofar as Taiwan Plaintiffs request an “indefinite and open-ended” injunction,

Defendant opposes Taiwan Plaintiffs’ motion; however, Defendant consents to an

injunction with an end date corresponding to the end of POR 3. Id. at 2. Mid Continent

opposes Taiwan Plaintiffs’ motion and requests the court to either deny the motion or

partially grant the motion by limiting the period of injunctive relief to correspond to the end

of POR 3, i.e., June 30, 2018. See Def.-Intervenor’s Br. at 1. For the reasons that follow,

the court grants Taiwan Plaintiffs’ motion to enjoin liquidation of entries made on and after

May 20, 2015, because Taiwan Plaintiffs have demonstrated that there is a present risk

that entries subject to AR 1 and subsequent reviews may liquidate prior to judicial

resolution of this proceeding and that they will suffer irreparable harm should their entries

liquidate. Balancing this concern along with the other factors, i.e., likelihood of success
Consol. Court No. 15-00213                                                                  Page 8


on the merits, the balance of equities, and the public interest, favors the injunctive relief

sought. 4

       An antidumping proceeding begins with an investigation. By statute, Commerce is

directed, in making a final determination that imports of subject merchandise are being

sold, or likely to be sold, at LTFV, to disregard de minimis margins. See 19 U.S.C.

§ 1673d(a)(4); see also id. at § 1673b(b)(3) (defining a de minimis margin as “less than 2

percent ad valorem or the equivalent specific rate”). If, however, an LTFV investigation

yields affirmative findings, and the International Trade Commission also issues an

affirmative injury finding, Commerce will publish an ADD order that imposes antidumping

duties on subject merchandise. See id. at § 1673e(a).

       Once the ADD order is in place, Commerce conducts administrative reviews of the

rates set forth in the order, and parties must provide cash deposits to secure any duties

that are ultimately assessed. See id. at §§ 1673e(a), 1675(a). 5 Because the U.S. has a

retroactive system of duties, Commerce is required to look back at a period of review

(“POR”) during an administrative proceeding to determine the extent of those duties. See

19 C.F.R. § 351.212(a) (2014). While Commerce conducts an AR, it administratively

suspends liquidation of entries for all entities subject to its review, so that it will ultimately


4
  Taiwan Plaintiffs move for an injunction pursuant to USCIT Rule 56.2(a), which provides that
“[a]ny motion for a statutory injunction to enjoin the liquidation of entries that are the subject of
the action must be filed by a party to the action within 30 days after service of the complaint, or at
such later time, for good cause shown.” USCIT R. 56.2(a). “Good cause” exists for this injunction,
even though more than 30 days have passed since Taiwan Plaintiffs filed their complaint on
September 4, 2015. See generally Compl. At that time, entries were not susceptible to liquidation.
Since then, the change in circumstances that gives rise to Taiwan Plaintiffs’ request for injunctive
relief, namely the passage of time allowing for several PORs and the Court of Appeals’ remand
order for Commerce to reconsider the Final Results, constitutes good cause. See generally
Midwest III, 940 F.3d, and subsequent ARs concluded.
5
  Interested parties may request administrative review “during the anniversary month of the
publication of an antidumping or countervailing duty order.” 19 C.F.R. § 351.213(b)(1).
Consol. Court No. 15-00213                                                         Page 9


be able to assess any antidumping duties. See id. at §§ 351.212(b), 351.213(a)–(b); see

also 19 U.S.C. §§ 1675, 1673e(a). If no review is requested, or requests for review are

withdrawn, Commerce will issue automatic liquidation instructions for CBP to assess

antidumping duties at the cash deposit rates in effect at the time of entry. 19 C.F.R.

§ 351.212(c); see also 19 U.S.C. § 1504(d). Following completion of an AR, Commerce

issues instructions to CBP lifting suspension of liquidation for that POR, unless parties

seek judicial review and obtain an injunction. 19 U.S.C. § 1516a(c)(1)–(2) (authorizing

liquidation of entries in accordance with Commerce’s original determination, unless

liquidation is enjoined). Injunctions are generally issued on consent and remain in effect

for the duration of the court proceeding including all appeals. See id. at § 1516a(e).

Otherwise, if there is no court-ordered injunction, Commerce issues instructions to CBP

to lift suspension of liquidation, and CBP will liquidate, within six months, entries made

during the POR at the cash deposit rate in effect at the time of entry. Id. at § 1504(d).

       Here, Taiwan Plaintiffs have established a “presently existing, actual threat” of

irreparable harm for entries subject to AR 1 and subsequent administrative reviews. See

Zenith Radio Corp. v. United States, 710 F.2d 806, 809 (Fed. Cir. 1983) (quoting S.J.

Stile Associated Ltd. v. Snyder, 646 F2d 522, 525 (C.C.P.A. 1981) (internal quotations

omitted)). Taiwan Plaintiffs challenge before this court Commerce’s Final Results, which

resulted in the ADD Order that serves as the basis for subsequent ARs. If, following

completion of judicial review, Commerce ultimately determines all weighted average

dumping margins are de minimis, that finding effectively nullifies an affirmative LTFV
Consol. Court No. 15-00213                                                           Page 10


determination 6 and, therefore, cannot serve as the basis for an ADD order to impose

duties, see 19 U.S.C. § 1673 (providing that antidumping duties may only be assessed

when there is a valid determination of dumping), or for subsequent administrative reviews.

All unliquidated entries are subject to liquidation at that revised zero rate, irrespective of

date of entry. See id. at § 1516a(e). Given that there is no provision, by statute, that

permits reliquidation, see Zenith, 710 F.2d at 810, the liquidation of entries constitutes

irreparable harm. Therefore, securing the full benefits of judicial review of the Final

Results, which may result in the revocation of the ADD Order, requires an injunction to

forestall liquidation prior to the completion of judicial review and ensure liquidation in

conformity with the court’s final decision.

       The danger of liquidation pending judicial review of an investigation constitutes

irreparable harm. As explained in Husteel Co., Ltd. v. United States, 38 CIT __, 34 F.

Supp. 3d 1355 (2014), the procedural complexities in the administration of antidumping

and countervailing duty orders renders the threat of irreparable harm sufficiently imminent

to warrant injunctive relief in connection with judicial review of an investigation. Id., 38

CIT at __, 34 F. Supp. 3d 1359-63. In that case, movants sought an injunction on entries

covered by a final determination, arguing that liquidation would moot their challenge. Id.

38 CIT __, 34 F. Supp. 3d at 1358. Focusing on irreparable harm, the court noted that

final ADD rates are not settled until the completion of the AR, and, that if a party does not

request review, entries are liquidated without notice at the cash deposit rate. Id. 38 CIT

at __, 34 F. Supp. 3d at 1360. Although Commerce administratively suspends liquidation


6
   If Commerce’s final LTFV determination is negative, the investigation terminates, and
Commerce will publish notice of the negative determination. It will also terminate suspension of
liquidation and refund any cash deposits collected pursuant to 19 U.S.C. § 1673b(d)(1)(B).
Consol. Court No. 15-00213                                                           Page 11


of entries during ARs, not all entities seek AR.          Id.   Moreover, an administrative

suspension of liquidation may terminate during judicial review. The court explained that

issuing the injunction was “proper at this time, even if the threat of injury is not ‘imminent’

in the same sense it is following an administrative review[,]” because it would ensure that

movants would receive the “full benefit” of their judicial challenge and possibly “obviate”

the need for future administrative reviews. Id.

       The danger of liquidation becomes sufficiently imminent when an ADD order is

published. Pursuant to section 1673e(a), Commerce, in an ADD order, directs Customs

to, inter alia, assess antidumping duties “after the date on which [Commerce] receives

satisfactory information upon which the assessment may be based.”                  19 U.S.C.

§ 1673e(a).    Commerce will, if requested, conduct an annual review under section

1675(a)(1) to determine the amount of ADD, which will be the duty assessed on entries

during the POR. Id. at § 1675(a)(1); see also 19 C.F.R. § 351.212(a)–(b). Courts have

long recognized that “[t]he necessary implication of reading section 1673e(a) together

with section 1675, in pari materia, is that the suspension of liquidation of an entry must

remain in effect throughout an administrative review by Commerce.”          7   See American

Power Pull Corp. v. United States, 40 CIT __, __, 121 F. Supp. 3d 1296, 1301 (2016)

(citing Ambassador Div. of Florsheim Shoe v. United States, 748 F.2d 1560, 1565 (Fed.

Cir. 1984)). When Commerce publishes the final results of the AR, Customs has six



7 Additionally, section 1673d(c)(1)(B)(3) requires Commerce suspend liquidation in cases where
the preliminary determination by the administering authority was negative and the final
determination was affirmative. See 19 U.S.C. § 1673d(c)(1)(B)(3). Such was the case here. See
Certain Steel Nails from Taiwan, 79 Fed. Reg. 78,053 (Dep’t Commerce Dec. 29, 2014) (negative
prelim. determination of sales at [LTFV] and postponement of final determination). However,
entries which are not subject to AR will be subject to automatic liquidation. 19 C.F.R.
§ 351.212(c).
Consol. Court No. 15-00213                                                              Page 12


months to liquidate entries covered by the POR. 19 U.S.C. § 1504(d). If, however, an

entity does not request administrative review, its entries are subject to automatic

liquidation. 19 C.F.R. § 351.212(c).

       Defendant’s objection to Taiwan Plaintiffs’ proposed injunction stems from its view

that, because ARs are still in progress, the threat of harm is not sufficiently imminent.

See Def.’s Br. at 7–13. Likewise, Mid Continent views any injunction as duplicative

because of the suspensions of liquidation stemming from the ARs. 8 See Def.-Intervenor’s

Br. at 1–2. Both Defendant and Mid Continent fail to acknowledge the threat of harm that

flows from the fact that the suspensions of liquidation for the ARs may be lifted with little

notice while judicial review of the investigation remains pending. 9 Here, most, but not all,

Taiwan Plaintiffs have or are currently participating in ARs 1–4. If, following Commerce’s

remand redetermination, the ADD Order is revoked, Taiwan Plaintiffs that have not

participated in the ARs, or those that choose not to challenge the final results of an AR,

will have no recourse to reimbursement for duties paid on liquidated entries. Likewise, if



8
  Mid Continent would have Taiwan Plaintiffs take the “correct course of action” and seek
extensions of current injunctions, as well as administrative suspensions of liquidation for entries
under review. Def.-Intervenor’s Br. at 2–3. Mid Continent argues that injunctions only issue to
prevent presently existing and actual threats of injury, none of which exist here. Id. at 2.
9
  Defendant contends that “[w]hen another mechanism such as an administrative review or
statutory injunction prevents liquidation, the irreparable harm from which the applicant seeks
immediate relief is absent,” and cites to Sumecht NA, Inc. v. United States, 923 F.3d 1340 (Fed.
Cir. 2019), as support. See Def.’s Br. at 9. Therefore, according to Defendant, an administrative
injunction on entries from July 1, 2018 forward would not support a injunctive relief. Id. However,
Defendant’s reliance on Sumecht is misplaced. In Sumecht, the Court of Appeals agreed with
the CIT that plaintiff Sumec had not demonstrated irreparable harm, because Sumec had
obtained an injunction in a countervailing duty case covering the same entries in the ADD case.
Id. at 1346–47. The Court of Appeals did not find Sumec’s citations to other CIT cases
persuasive, because none “require[] such overlapping injunctions.” Id. at 1346. However, the
Court of Appeals declined to “constrain the CIT’s discretion by imposing this type of acontextual
rule,” and narrowly held that, “[u]nder these circumstances, Sumec’s entries are currently
protected from liquidation due to the Statutory Injunction.” Id. at 1346–47.
Consol. Court No. 15-00213                                                           Page 13


judicial review of an AR concludes without an injunction in the investigation, entries will

be subject to liquidation in short order. Securing the full benefits of judicial review of the

Final Results should not require participation in each AR. Otherwise, Taiwan Plaintiffs

who fail to seek review will continue to face the risk that their entries will be liquidated at

a rate that ultimately proves to be wrongful. See Laclede Steel Co. v. United States, 20
CIT 712, 717, 928 F. Supp. 1182, 1187 (1996). Requiring Taiwan Plaintiffs to traverse

this route would not only risk denying Taiwan Plaintiffs the full benefits of judicial review,

it would create perverse incentives to challenge, and seek judicial review of, each of

Commerce’s AR determinations. A litigant without a good faith basis to believe that an

agency’s AR determination was unreasonable on the record would be hard-pressed not

to challenge the determination in court in order to fully preserve the remedy that would

flow from a successful challenge to the initial investigation. True, a respondent could seek

an injunction against liquidation after it decides not to seek judicial review of an AR, but

the court fails to see why doing so should be required. The potential harm flows from the

results of the investigation, not from the decision to forgo judicial review of an AR.

       Indeed, the purpose of an injunction is to preserve the status quo during the

pendency of judicial proceedings so as to provide the parties with any relief the court

ultimately grants. See 19 U.S.C. § 1516a(c)(2); Ugine, 452 F.3d at 1297. The harm is

immediate in light of the purpose behind the injunction, which is to secure judicial remedy

in the instant case; failure to grant this remedy may deprive Taiwan Plaintiffs of that

remedy, and the harm will be irreparable. Preserving the status quo until conclusion of

this dispute demands enjoining liquidation of any Taiwan Plaintiffs’ entries within the
Consol. Court No. 15-00213                                                                Page 14


scope of the challenged order. Therefore, an injunction against liquidation should apply

to all entries from AR 1 going forward, until conclusion of the dispute.

       Moreover, the remaining three factors that guide a court’s evaluation of whether to

grant an injunction also support Taiwan Plaintiffs request. 10 Regarding likelihood of

success on the merits, numerous cases have explained that “[w]hen the irreparable harm

factor tilts decidedly in favor of the movant, the burden of showing likelihood of success

is lessened.” See Husteel, 38 CIT __, 34 F. Supp. 3d at 1362 (citing Qingdao, 581 F.3d

at 1378–79; Ugine, 452 F.3d at 1292–93). Taiwan Plaintiffs have raised a number of

substantial questions concerning the Final Results. See id. at 1362 (citing NMB Sing. v.

United States, 24 CIT 1239, 1245, 120 F. Supp. 2d 1135, 1140 (2000) (When a movant

demonstrates irreparable harm, “it will ordinarily be sufficient that the movant has raised

serious, substantial, difficult and doubtful questions that are the proper subject of

litigation.”) (internal quotations omitted)). Taiwan Plaintiffs commenced this action to

contest, inter alia, Commerce’s choice of methodology that supported its affirmative LTFV

determination and led to the issuance of the ADD Order. See generally Compl. Following

litigation before this court and appeal concerning this issue, Commerce, on remand, may

determine that all margins are de minimis. Without opining on the correct reading and

probative value of the Court of Appeals’ decision in Mid Continent III, which Defendant




10 The court traditionally applies a “sliding scale” approach, where no single factor is dispositive,
and the strength of one factor may overcome the weakness of another. See Ugine, 452 F.3d at
1292–93 (quoting Corus Grp. PLC v. Bush, 26 CIT 937, 942, 217 F. Supp. 2d 1347, 1353–54
(2002). Given that the risk of irreparable harm is generally considered the most crucial, see, e.g.,
Corus, 26 CIT at 942, 217 F. Supp. 2d at 1354 (collecting cases), the burden to make a showing
of the remaining three factors diminishes.
Consol. Court No. 15-00213                                                               Page 15


contests, see Def.’s Br. at 13–14, 11 its remand order is sufficient to show that Taiwan

Plaintiffs have at least a fair chance of success on the merits.

       Further, the balance of equities favors an injunction. 12 As noted, Taiwan Plaintiffs

face an immediate threat of irreparable harm, as entries could liquidate prior to the

completion of judicial review in this case, leaving Taiwan Plaintiffs without remedy. By

contrast, Defendant and Mid Continent have not provided an explanation of any prejudice

that the government or Mid Continent would suffer if the court grants the injunction as

requested. Despite Defendant’s and Mid Continent’s contentions to the contrary, such

an injunction would not be “open ended” or “indefinite.” The injunction against liquidation

would tie to the judicial proceeding, such that the injunction would expire once this

proceeding concludes. Even if one adopts the characterization of “open-ended” or




11
   Defendant contends that Taiwan Plaintiffs have not demonstrated a likelihood of success on
the merits, because the Court of Appeals upheld Commerce’s methodology and, in its remand
instructions to Commerce, requested Commerce to further explain that choice. Def.’s Br. at 13–
14. Defendant implies that because Taiwan Plaintiffs have not demonstrated threat of irreparable
harm, they must demonstrate more than a minimal likelihood of success. See Defs.’ Br. at 13–
14 (citing Fuyao Glass Indus. Grp. Co. v. United States, 27 CIT 1166, 1171 (2003)). However,
for the reasons discussed above, Taiwan Plaintiffs have made a sufficient showing of immediate
irreparable harm. Therefore, Defendant’s argument that Taiwan Plaintiffs must demonstrate a
“high” likelihood of success on the merits is misplaced. Def.’s Br. at 13–14.
12
    Defendant limits its discussion of this factor to a scenario where the court issues an “open-
ended” preliminary injunction, arguing that “a broader injunction covering such future entries is
not necessary to maintain the status quo.” Def.’s Br. at 14–15. Defendant seems concerned that
if the court were to grant the injunction Taiwan Plaintiffs seek that parties would routinely seek
preemptive relief in the form of a request for an injunction in a case challenging an investigation.
Id. at 15. But as the statutory and regulatory scheme make clear, in most cases suspension of
liquidation will flow from the AR process such that litigants will not need to incur the expense of
obtaining an injunction in connection with an investigation. However, even if parties were to make
such preemptive motions, Congress specifically provided for injunctions to protect against
liquidation in 19 U.S.C. § 1516a(c). The harm that flows from liquidation is irreparable; there
seems to be no harm at all to the government or domestic parties stemming from an injunction on
liquidation; and, ultimately, ensuring duties are imposed only when warranted is within the public’s
interest.
Consol. Court No. 15-00213                                                          Page 16


“indefinite” put forth by Defendant and Mid Continent, it is unclear how either party would

suffer harm. Therefore, the balance of equities favors injunctive relief.

        Finally, the public interest is served by the proposed injunction.         Preventing

liquidation maintains the status quo until the final resolution of this case and ensures that

Commerce properly administers antidumping laws. See, e.g., Husteel, 38 CIT at __, 34

F. Supp. 3d at 1363. Here, an injunction not only safeguards Taiwan Plaintiffs’ interests

and may even obviate the need for future ARs, it also helps to ensure that duties will only

be imposed when warranted, which is in the public interest.

                                       CONCLUSION

        On balance, the factors support granting an injunction. Therefore, it is

        ORDERED that Taiwan Plaintiffs’ Motion for Preliminary Injunction is granted; and

it is further

        ORDERED that Defendant, United States, together with the delegates, officers,

agents and employees of the International Trade Administration of the United States

Department of Commerce and the U.S. Customs and Border Protection, shall be, and

hereby are, enjoined, pending a final and conclusive court decision in this litigation,

including all appeals and remand proceedings, from issuing instructions to liquidate or

otherwise causing or permitting liquidation of unliquidated entries of subject merchandise

from Taiwan that:

        (1) are subject to antidumping duty order on certain steel nails from Taiwan
            published as Certain Steel Nails From the Republic of Korea, Malaysia,
            the Sultanate of Oman, Taiwan, and the Socialist Republic of Vietnam,
            80 Fed. Reg. 39,994 (Dep’t Commerce July 13, 2015) (antidumping duty
            orders);

        (2) were produced and/or exported by PT Enterprise Inc., Pro-Team Coil
            Nail Enterprise Inc., Unicatch Industrial Co., Ltd., WTA International Co.,
Consol. Court No. 15-00213                                                      Page 17


          Ltd., Zon Mon Co., Ltd., Hor Liang Industrial Corp., President Industrial
          Inc., and Liang Chyuan Industrial Co., Ltd.;

      (3) were entered, or withdrawn from warehouse, for consumption into the
          United States on and after May 20, 2015;

      (4) remain unliquidated the day upon which this Order is granted; and it is
          further

      ORDERED that the entries covered by this injunction shall be liquidated in

accordance with the final court decision in this action, including all appeals and remand

proceedings, as provided for in section 516A of the Tariff Act of 1930, as amended, 19

U.S.C. § 1516a(e).

                                                        /s/ Claire R. Kelly
                                                       Claire R. Kelly, Judge

Dated:February 7, 2020
      New York, New York